Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action for slander, in which the plaintiff recovered a verdict and judgment for $400. The words were actionable, and were proved as laid in the declaration. There is no ruling of the court preserved in the record, admitting or excluding evidence. The instructions for the plaintiff embody only familiar principles of law, applicable to this action. It is, however, insisted that the court erred in refusing certain instructions asked for the defendant, but a supplemental record filed by leave of the court shows that, so far as these instructions are correct, they were embodied in those given. We take this occasion to say that if counsel wish to assign errors on refused instructions, they must preserve in the record those actually given. We find no error in this record. Judgment affirmed.